Citation Nr: 1213060	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  10-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for status post fracture of the proximal interphalangeal (PIP) joint of the left index finger. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to July 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

This case has previously come before the Board.  In May 2011, the Board remanded the matter to the agency of original jurisdiction (AOJ) for additional development.  In a December 2011 rating decision, the AOJ increased the evaluation for the left index finger disability to 10 percent.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in April 2011, via videoconference hearing from the VA RO in Phoenix, Arizona.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Status post fracture of the proximal interphalangeal joint of the left index finger is manifested by deformity with a 1-inch (2.5 cm) or more gap between the left index fingertip and the proximal transverse crease of the palm; there is no ankylosis or arthritis, and the left index PIP pathology does not affect the function of any other digits of the left hand, or the left hand as a whole and there are no exceptional circumstances.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for status post fracture of the proximal interphalangeal joint of the left index finger have not been met; and the criteria for referral for consideration of an extraschedular consideration have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5229, 5216-5230 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran was afforded VA medical examinations in March 2009, June 2010 and November 2011.  

The Board remanded the Veteran's claim in May 2011 for additional VA treatment records to be obtained and associated with the claims file, and for the Veteran to be afforded a VA medical examination regarding his left index finger disability.  Subsequent to the May 2011 Board remand, additional VA treatment records were obtained and associated with the claims file and the Veteran was afforded a VA medical examination in November 2011.  

In addition, the Veteran has been afforded a hearing before a Veterans Law Judge in which he presented oral argument in support of his left index finger claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claim and the Veteran provided his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  In addition, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and has not identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As such, the Board is thus satisfied that the RO has substantially complied with the orders of the May 2011 remand.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Higher Evaluation

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Ankylosis or limitation of motion of single or multiple digits of the hand is to be evaluated as follows: for the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) joint and proximal interphalangeal (PIP) joint flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MCP joint has a range of zero to 90 degrees of flexion, the PIP has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 1. 

Favorable ankylosis of the long, ring and little fingers warrants a 20 percent rating for either hand.  Favorable ankylosis of the index, long and ring; index, long and little; or index, ring and little fingers warrants a 20 percent rating for the minor hand a 30 percent rating for the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5222.  

Favorable ankylosis of the index and long; index and ring; or index and little fingers warrants a 20 percent rating for either hand.  38 C.F.R. § 4.71a, Diagnostic Code 5223.

Limitation of motion of multiple fingers is to be separately rated and combined.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note 5.

Limitation of motion of the long finger of either hand with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees warrants a 10 percent rating.  With a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees, a noncompensable rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

Limitation of motion of the ring or little finger warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5230. 

The maximum rating for limitation of motion of the index or long finger is 10 percent.  That rating is provided when there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  In addition, it is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

Following the grant of service connection for status post fracture of the PIP joint of the left index finger in an August 2009 rating decision, a 0 percent disability evaluation was assigned, and in increased to 10 percent in a December 2011 rating decision.  The Board notes that while correspondence received from the Veteran in January 2012 notes that he was seeking a "5% to 10% rating on finger," other statements contained in the January 2012 correspondence indicate that the Veteran is not satisfied with the evaluation assigned.  Thus, the Board will proceed with a determination on the merits of the claim.  

The 10 percent disability evaluation for the left index finger was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5229 and it is the maximum evaluation under this code.  In addition, the evidence shows that there is no left index finger ankylosis or arthritis, the left index PIP pathology does not affect the function of any other digits of the left hand, or the left hand as a whole.  Thus, and having considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, the Board finds no other provision upon which to assign a higher rating for the left index finger disability at any time during the appeal.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The June 2010 VA examination report notes enlargement of the PIP joint of the left index finger was mild, and the November 2011 VA examination report notes no limitation of extension of the index finger or long finger, no gap between the thumb pad and the fingers and no ankylosis of the thumb or fingers.  In addition, while the March 2009 VA examination report notes that x-ray examination showed minimal spurring in the left interphalangeal and MCP joints, the November 2011 VA examiner specifically reported no arthritis in the PIP joint of the left index finger.  The Board notes that rating decisions reflect that a separate disability evaluation for arthritis in the left hand has been assigned.  

In finding that a rating in excess of the 10 percent for the left index finger is not warranted, the Board has specifically considered the guidance of 38 C.F.R. §§ 4.40, 4.45, 4.59.  In this regard, the Board notes that the Veteran is competent to report his symptoms and the Board does not doubt he has symptoms, to include pain on motion and functional loss due to other factors; however, and while deformity was noted, the November 2011 VA examination report states that the left index PIP pathology does not affect the function of any other digits of the left hand or the left hand as a whole, and hand grip was noted to be 5/5.  In addition, the March 2009 VA examination report reflects dexterity for twisting, probing, writing, touching and expression was normal and while the June 2010 VA examination report notes a decrease in dexterity due to decreased range of motion of the index finger, strength for gripping, pushing, pulling, and twisting was 5/5 and intact.  Further, while interference with employment has been asserted, the 10 percent disability rating assigned contemplates flare ups to include loss of time from exacerbations due to the left index finger disability.  38 C.F.R. § 4.1 (2011).  

To the extent that the Veteran has asserted that x-rays have shown a mobile a bone chip in his left index finger preventing it from bending, the Board notes that a January 2007 record notes x-ray examination of the left index finger showed a "chip fracture," and the evidence, to include the March 2009 VA examination report, reflects that the chip fracture is healed with no residual fracture line observable.  Regardless, the competent and probative evidence establishes that there is no ankylosis or arthritis in the left index finger and that the left index PIP pathology does not affect the function of any other digits of the left hand or the left hand as a whole.

In this case, the Board has accorded more probative value to the objective medical findings in regard to manifestations of the Veteran's status post fracture of the PIP joint of the left index finger.  As noted, there is deformity of the left index finger a 1-inch (2.5 cm) or more gap between the left index fingertip and the proximal transverse crease of the palm.  In absence of ankylosis, arthritis and any affect on the function of any other digits of the left hand, or the left hand as a whole, however, a rating in excess of 10 percent is not warranted under any other potentially applicable Diagnostic Code, and there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied.  

Lastly, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  In this case, the Veteran does not meet the criteria for a disability evaluation in excess of 10 percent and there are no aspects of his left index finger disability not contemplated by the schedular criteria.  

The competent and probative evidence does not establish any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Board notes the Veteran has been employed on a full-time basis in an administrative capacity during the appeal and the Board finds his assertion of reduced earning capacity to be unsupported.  As noted, the Veteran is competent to report his symptoms regarding his left index finger to include a resulting decrease in typing speed.  In this regard, the Veteran reported a decrease in speed from 80 to 60 words per minute in his January 2012 correspondence, while the April 2009 VA examination report notes a decrease from 60 to 40 words per minute.  Thus, even disregarding the inconsistency, based on the Veteran's more recent correspondence the evidence reflects a current typing speed consistent with the speed he reported at or around the time of separation, the same time frame in which the Veteran asserts having lost an opportunity for a higher paying job due to a decreased typing speed.  Regardless, having considered the Veteran's disability picture, the Board finds the evidence does not establish any unusual or exceptional circumstances, such as marked interference with employment.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.  


ORDER

A rating in excess of 10 percent for status post fracture of the proximal interphalangeal joint of the left index finger is denied.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


